Citation Nr: 1215815	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-15 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right carpal tunnel syndrome.

3.  Entitlement to service connection for left carpal tunnel syndrome.

(The issues of entitlement to service connection for a bilateral knee and respiratory disabilities are the subject of a separately issued decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to October 1987 and from November 1989 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a    December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, denied a claim for bilateral carpal tunnel syndrome.  The Board confirmed the denial in September 2006, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the decision in March 2008 pursuant to a Joint Motion for Partial Remand.          

In December 2008, the Board remanded the claims for bilateral carpal tunnel syndrome for further development in accordance with the instructions set forth in the Joint Motion.  The matters were once again remanded in June 2010.  However, as the remand orders of the Board were not complied with, further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

This matter also comes before the Board on appeal from a February 2008 rating decision that denied service connection for PTSD.  The Board confirmed the denial in June 2010, which the Veteran appealed to the Court.  The Court vacated the decision in June 2011 in accordance with the Joint Motion for Partial Remand.  The matter has been returned to the Board and is now ready for appellate disposition.

The claims have been merged on appeal.  

The Board notes that in February 2006, the Veteran presented testimony before a Veterans Law Judge who is no longer employed by the Board.  He was offered an opportunity for a new hearing regarding the claims for bilateral carpal tunnel syndrome, but declined in May 2008.  He presented testimony before the undersigned, with regard to the claim for PTSD, in April 2009.  Both transcripts have been associated with the claims folder. 

The following issues were previously on appeal, but have since been resolved: entitlement to an increased disability rating for headaches; chronic fatigue; sleep apnea; entitlement to an earlier effective date for a grant of service connection for irritable bowel syndrome; and entitlement to an earlier effective date for a grant of a disability rating in excess of 10 percent for headaches.  Service connection for polymyalgia (claimed as fibromyalgia) was awarded in an October 2010 rating decision.

In October 2010, the Veteran raised a claim regarding the timeliness of the appeal for an increased rating for the service-connected plantar fasciitis.  The matter has not been adjudicated and is hereby referred to the agency of original (AOJ) for proper development and adjudication.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for PTSD and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The Veteran served in Southwest Asia from December 1990 to May 1991.

3.  The Veteran has been diagnosed with PTSD. 

4.  There is credible evidence that the claimed in-service stressors occurred.  

5.  A VA psychologist has determined there is a link between the Veteran's PTSD symptoms and an in-service stressor.  


CONCLUSION OF LAW

PTSD that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

To the extent that the action taken herein below is favorable to the Veteran, the Board finds that further discussion of VCAA is not required at this time.  


I. Criteria

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for PTSD.  Specifically, he asserts, and has testified under oath in April 2009, that his unit was subject to daily scud missile attacks and enemy fire while in the Persian Gulf.  He further testified that while performing duties as a casualty clerk during Operation Desert Storm he was exposed to many military casualties.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) , a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) . The provisions of 38 C.F.R. § 4.125(a)  require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

Additionally, during the course of the appeal, the provisions of 38 C.F.R. § 3.304(f)  pertaining to PTSD were amended.  Specifically, there was an amendment to 
38 C.F.R. § 3.304(f)  effective from July 13, 2010.  See 75 Fed. Reg. 39843  (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  These amended provisions apply to all claims pending before VA or the Board on or after July 13, 2010, including claims that are vacated and remanded by the United States Court of Appeals for Veterans Claims (Court).  Id.  
 
The Board has considered the Veteran's contentions in light of the evidence of record and the applicable law,  and finds that the weight of such evidence is at least in approximate balance, and the Board therefore will grant service connection for PTSD.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

In this regard, the Veteran's DD-214 shows that he served in Southwest Asia from December 1990 to May 1991.  His primary specialty was a personnel management specialist.  He was awarded the Southwest Asia Service Medal with three bronze service stars and the Kuwait Liberation Medal.  

Recently, the Veteran submitted DA Form 638-1, Recommendation for Award, with a waiver of RO consideration.  38 C.F.R. § 20.1304(c).  This record showed the Veteran performed duties as a Casualty Operations Clerk in May 1991.  The Veteran was commended for processing the casualty information obtained in the February 1991 "Scud Attack incident."  For this, he was awarded a Meritorious Achievement ribbon. 

Post-service, the Veteran has been diagnosed with PTSD by VA psychiatrists.  The first diagnosis of PTSD was in 2003.  Notably, VA treatment providers in June 2003 indicated the Veteran reported nightmares about his Persian Gulf War experiences noted above.  The examiner stated the Veteran's PTSD symptoms were exacerbated by the War with Iraq.  The Veteran continued to describe the same stressors and PTSD diagnoses were confirmed in 2005 and 2006.  

The pertinent evidence in the file refers to the fact that the Veteran feared for his life at certain times when in the Persian Gulf.  The Veteran's DD 214 shows he served in Southwest Asia from December 1990 to May and his claimed stressors (being subject to scud missiles and enemy fire) are consistent with the circumstances of his service.  While the RO found there was not enough sufficient information to corroborate these alleged stressful events, the Veteran's lay testimony alone may establish a claimed in-service stressor under 38 C.F.R. § 3.304(f) . 

The Board also notes the recommendation for the Meritorious Achievement award, which confirms the Veteran performed duties as Casualty Operation Clerk and was diligent in processing the casualty information obtained in the February 1991 "Scud Attack" incident.  It therefore appears that this stressor has been corroborated.  

Under the circumstances of this case, the Board finds a state of equipoise of the positive and negative evidence regarding the claimed stressors as well as a link between the claimed stressors and the diagnosed PTSD. Although further medical and stressor inquiries could be undertaken with a view towards more complete development of the claim, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  The Veteran has been diagnosed with PTSD.  There is  credible evidence that the claimed in-service stressors occurred, as well as documentary evidence that the Veteran performed duties as a Casualty Operations Clerk.  A VA psychiatrist has determined there is a link between the Veteran's PTSD symptoms and an in-service stressor.  

Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).   Hence, service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is warranted.  The appeal is granted to this extent.


REMAND

As noted in the Introduction, the claims for bilateral carpal tunnel syndrome were previously before the Board in June 2010.  At that time, the Board determined that additional notice and evidentiary development was necessary.  As the remand orders of the Board were not complied with, further remand is mandated.  Stegall, supra.   

Specifically, the Board found that in order to resolve the claims, a Remand was necessary to obtain a VA medical opinion, which was based on full consideration of the Veteran's assertions and which was supported by a clearly stated rationale.  Barr v. Nicholson, 21 Vet. App.  303, 311 (2007).

The examiner was asked to provide opinions as to whether it was at least likely as not that the Veteran's claimed bilateral carpal tunnel syndrome was related to the Veteran's period of military service.  The examiner was to provide the opinion with specific reference to the Veteran's complaints of pain and cramping his hands documented in April 1993 and October 1993. 

The Veteran was afforded a VA examination in September 2010.  The examiner opined that bilateral carpal tunnel syndrome was not caused by or related to service as it was a disease with a clear and specific etiology and diagnosis.  The examiner noted it was not related to service exposures or a presumptive condition.  The examiner further stated that complaints of hand cramping in service were not suspicious for carpal tunnel syndrome.  However, the Board is unable to conclude that such a conclusory statement is a sufficient rationale for the opinion.  The question involved is medical in nature and a clear explanation of the reasons for such opinion is necessary to allow for informed appellate review.   

Accordingly, this case must again be remanded to effectuate the evidentiary development necessary to fully and fairly adjudicate the Veteran's claims for bilateral carpal tunnel syndrome.  The RO is directed to the specific development instructions delineated in the numbered paragraphs herein below.  

1.  The Veteran should be scheduled for a VA examination by a medical doctor with specialized knowledge and experience with carpal tunnel syndrome.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  After reviewing the claims file (to specifically include service treatment records) and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% probability or greater) that bilateral carpal tunnel syndrome is directly related to service (not as an undiagnosed illness) or manifested within the year following separation from service.  The examiner should specifically discuss the significance of the complaints of pain and cramping of the hands in April and October 1993.  Clear reasons for the  opinion should be set forth by the examiner. 

In the event the Veteran fails to report for the examination, the claims file should be forwarded to a medical doctor with specialized knowledge and experience with carpal tunnel syndrome for review and an opinion with reasons as set forth above. 

2.  In the interest of avoiding further remand, the RO should review the medical opinion to ensure that it is clear and supported by a detailed rationale. 

3.  Following completion of any indicated development, the RO must readjudicate the claims for bilateral carpal tunnel syndrome.  If the claims remain denied, the RO should furnish the Veteran and his representative with a fully responsive supplemental statement of the case and afford them a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


